Citation Nr: 0424124	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal bulb disorder.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for residuals of a 
bladder injury.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for rupture and strain 
of the left testicle.

7.  Entitlement to service connection for residuals of muscle 
strain and cartilage injury of the stomach, heart and chest.

8.  Entitlement to service connection for hiatal hernia.

9.  Entitlement to service connection for left leg and groin 
disability, to include varicose veins.

10.  Entitlement to service connection for residuals of 
broken ribs.

[The issues of the veteran's entitlement to service 
connection for service connection for a circulatory disorder 
of the legs and feet, rheumatoid arthritis, nonarticular 
rheumatism, fibrositis and fibromyositis, ankylosing 
spondylitis, and residuals of an injury to the right ankle, 
right knee and right thigh, to include cartilage damage and 
tendinitis, an initial disability rating in excess of 10 
percent for somatization disorder, an increased rating for a 
left knee disability, currently evaluated as 10 percent 
disabling, an increased rating for chronic strain of the 
dorsal segment of the spine, currently evaluated as 10 
percent disabling, and whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
left shoulder disorder will be addressed in a separate remand 
being issued simultaneously to this remand, since the veteran 
is being represented by a Veterans Service Organization in 
his appeal of those issues.]


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This appeal arises from a January 1994 rating decision of the 
Huntington, West Virginia, Regional Office (RO), which, in 
relevant part, denied the veteran's claims for service 
connection for the following:  an upper gastrointestinal bulb 
disorder; chronic prostatitis; residuals of a bladder injury; 
flat feet; hypertension; rupture and strain of the left 
testicle; residuals of muscle strain and cartilage injury of 
the stomach, heart and chest; hiatal hernia; left leg and 
groin disability, to include varicose veins; and residuals of 
broken ribs.  The veteran filed a timely appeal to these 
adverse determinations.  As will be described in more detail 
below, the veteran's claims listed on the cover page of this 
remand are presently before the Board on remand from the 
United States Court of Appeals for Veterans Claims (Court).

By a rating action in March 1998, a 10 percent evaluation was 
assigned for left knee disability, on the basis of 
degenerative arthritis with limitation of motion.  The RO 
provided the veteran with a supplemental statement of the 
case addressing the law and regulations pertaining to 
evaluation on the basis of arthritis with limitation of leg 
motion, and he expressed his desire to continue his appeal 
for an increased rating for left knee disability.

The veteran testified at a Travel Board hearing at the RO in 
June 1996 before Steven L. Cohn, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The case was previously before the Board in March 1997, at 
which time it was remanded for further evidentiary 
development.  The record shows that in accordance with the 
veteran's wishes, and the directives of the Board's remand, 
the RO made specific requests for additional service medical 
records from Balboa Hospital and March Air Force Base, 
neither of which was able to provide any additional pertinent 
medical evidence.

The veteran's claims were then returned to the Board, which 
issued a decision in this case in October 1998.  This 
decision was subsequently vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court) in an 
order dated in January 2001, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to ensure compliance with a 
new statute, the Veterans Claims Assistance Act of 2000, 
which became law during the pendency of the veteran's appeal 
before the Court.  

Following this Court remand, the Board again issued a 
decision and remand in this case in November 2001.  On that 
same day, the Board also issued a second decision denying the 
veteran's claim for an initial disability rating in excess of 
10 percent for his service-connected somatization disorder.  
The veteran appealed both of these decisions to the Court.  
It appears that the Court took jurisdiction over both of 
these Board decisions as a single appeal before the Court.

In December 2002, the Court issued an order granting the 
Appellee's Motion for Remand and to Stay Proceedings the 
Court, and vacated and remanded those portions of the 
November 2001 Board decisions which were before the Court.  
The Court issued this order in order to allow the Board to 
address and remedy a failure to discuss the amended duty to 
notify under the VCAA.  This duty requires that VA notify a 
claimant of any information or evidence necessary to 
substantiate a claim and which portions of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant under the provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2002).  

The Board observes that in its November 2001 decision and 
remand, the Board remanded the veteran's claims for service 
connection for residuals of an injury to the right ankle, 
right knee and right thigh, to include cartilage damage and 
tendinitis, service connection for a low back disorder with 
arthritis, service connection for an upper back condition and 
neck spasm, service connection for residuals of an injury to 
the right leg and hip with arthritis, and service connection 
for an aneurysm of the abdominal aorta.  The Board also 
referred back to the RO the issue of service connection for a 
ventral hernia for initial RO adjudication of this claim.  In 
its December 2002 order, the Court specifically stated that 
it was only vacating and remanding "those portions of the 
November 2001 Board decision presently before the Court."  
The Court then clarified that those issues which had been 
remanded by the Board in its November 2001 decision and 
remand were not considered to be "before the Court," such 
that its order did not affect any of the issues remanded (or 
referred) to the RO by the Board.  It appears that the RO is 
still obtaining additional evidence and performing additional 
adjudication as to these issues except for one - the 
veteran's entitlement to service connection for residuals of 
an injury to the right ankle, right knee and right thigh, to 
include cartilage damage and tendonitis.  In any case, none 
of these issues has been recertified to the Board for 
appellate review except for one - the veteran's entitlement 
to service connection for residuals of an injury to the right 
ankle, right knee and right thigh, to include cartilage 
damage and tendonitis.  As that portion of the Board's 
November 2001 decision and remand which addressed these 
issues remains in full force and effect, those issues are not 
before the Board at this time and are referred to the RO to 
complete development action with the exception of the claim 
of entitlement to service connection for residuals of an 
injury to the right ankle, right knee and right thigh, to 
include cartilage damage and tendonitis which is the subject 
of the other Board decision being issued on this date.

In August 2003, the Board again issued a decision and remand 
in this case.  After reviewing the veteran's claims file, the 
Board noted that several items of evidence with potential 
relevance to some of the issues on appeal had been received 
by VA subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC) regarding the 
issues on appeal in March 1998 (with the exception of the 
issue of entitlement to an initial disability rating in 
excess of 10 percent for somatization disorder, for which a 
separate statement of the case (SOC) had been issued in 
September 2000).  The Board noted that it did not appear that 
this newly-submitted evidence had yet been considered in a 
subsequent SSOC.  The Board observed that this evidence, 
which included VA outpatient treatment notes, examination 
reports, x-rays, bone scans, and ultrasounds, appeared to be 
at least potentially relevant to the veteran's claims of 
entitlement to service connection for a circulatory disorder 
of the legs and feet, entitlement to service connection for 
rheumatoid arthritis, entitlement to service connection for 
nonarticular rheumatism, fibrositis and fibromyositis, 
entitlement to service connection for ankylosing spondylitis, 
entitlement to an initial disability rating in excess of 10 
percent for somatization disorder, entitlement to an 
increased rating for a left knee disability, currently 
evaluated as 10 percent disabling, entitlement to an 
increased rating for chronic strain of the dorsal segment of 
the spine, currently evaluated as 10 percent disabling, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.  The Board observed that no new evidence had been 
submitted or received with regard to the remaining ten 
issues.

The Board then observed that relevant laws and regulations 
state that when additional pertinent evidence is received 
after a statement of the case has been issued, "[a] 
Supplemental Statement of the Case...will be furnished to 
appellant and his or her representative."  38 C.F.R. § 19.31 
(2003); see also 38 U.S.C.A. § 7105(d) (West 2002).  As a 
consequence, the Board determined that the affected issues 
needed to be remanded for correction of this procedural 
defect in accordance with 38 C.F.R. § 19.31.  See 38 C.F.R. 
§ 19.9 (2003); see also Disabled American Veterans. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

Therefore, the Board in August 2003 remanded the issues of 
entitlement to service connection for a circulatory disorder 
of the legs and feet, entitlement to service connection for 
rheumatoid arthritis, entitlement to service connection for 
nonarticular rheumatism, fibrositis and fibromyositis, 
entitlement to service connection for ankylosing spondylitis, 
entitlement to an initial disability rating in excess of 10 
percent for somatization disorder, entitlement to an 
increased rating for a left knee disability, currently 
evaluated as 10 percent disabling, entitlement to an 
increased rating for chronic strain of the dorsal segment of 
the spine, currently evaluated as 10 percent disabling, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder to the RO for further action. 
As noted in the Introduction above, these issues are the 
subject of a separate remand, to be issued by the Board at 
the same time as this remand, since the veteran has appointed 
a different Veterans Service Organization as his 
representative as to those appealed issues.

In its August 2003 decision and remand, the Board affirmed 
the RO's denials of the claims listed on the cover page of 
this remand.  The veteran then appealed this aspect of the 
Board's decision and remand to the Court and, in an Order 
dated in March 2004, the Court remanded these issues to the 
Board for further action, to be described in more detail 
below.  These issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC to comply 
with the Court's Order.  VA will notify you if further action 
is required on your part.

As a final preliminary matter, the Board notes that in May 
2003, following the issuance of the order by the Court which 
vacated and remanded much of the Board's prior November 2001 
decisions, the veteran submitted a Motion for Advancement on 
the Docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).  In May 2003, the undersigned 
Veterans Law Judge issued a ruling denying the veteran's 
motion, finding that his situation did not meet any of the 
strict criteria set forth by law for granting such a motion.  


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in August 2003, was vacated and remanded by the 
Court in an Order dated in March 2004, following the filing 
of a Joint Motion for Remand by the appellant and the 
Secretary of VA earlier that same month.  This motion was 
filed, and subsequently granted, in order to ensure 
compliance with the provisions contained in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Specifically, the parties agreed that while the RO had sent 
the veteran a letter in November 2002 in an attempt to 
provide the veteran with the required notice relating to the 
substantiation of claims, that document did not specifically 
mention the "numerous claims that are currently on appeal," 
and thus was inadequate to comply with the new stringent 
notification provisions contained in 38 U.S.C. § 5102(a) and 
38 C.F.R. § 3.159(b).  See Huston v. Principi, 17 Vet. App. 
195 (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2003).  

The Board acknowledges the request set forth by the veteran's 
attorney that the RO should be instructed to provide the 
veteran with new VA examinations with requests that the 
examiner(s) offer nexus opinions regarding any current 
disabilities found and the veteran's military service.  
However, the Board finds that the voluminous evidence already 
of record, including multiple VA examinations reports and 
extensive and repeated x-ray and diagnostic testing, provides 
adequate evidence upon which to make a fully-informed 
decision.  In addition, the Board observes that most, if not 
all, of the service connection claims listed on the cover 
page of this remand have previously been denied by the RO and 
the Board not due to inadequate nexus evidence, but rather 
due to a lack of competent evidence of a current disability 
for which service connection could be granted.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) ("[i]n order for 
the veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.");  see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").  The Board emphasizes that the veteran and 
his attorney are free to submit additional evidence to 
support the claim that the veteran has a current medical 
disability and that it is related to service.  In the event 
such evidence is received by VA, the RO can then review the 
veteran's claims in light of such evidence, to include 
whether such new evidence warrants the RO to schedule the 
veteran for a new VA examination.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish the 10 claims 
listed on the cover page of this remand, 
and informed of what evidence, if any, is 
needed from the veteran versus what 
evidence, if any, VA will attempt to 
procure as to these 10 issues.  The 
veteran and his attorney should be advised 
that they could supplement the record with 
additional medical evidence that he has a 
current disability and medical opinion 
evidence that it is related to service.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




